DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on March 4, 2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0005, line 3, “can” should be deleted.
In paragraph 0023, line 5, “is” should be changed to --are--.
In paragraph 0042, line 5, “inhibit” should be changed to --inhibiting--.
In paragraph 0044, line 6, “tier” should be changed to --tear--.
In paragraph 0048, line 13, “sewing potion” should be changed to --sewn portion--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawatase (US 2011/0193328 A1). Fukawatase discloses an airbag device 10 configured to be disposed in front of an occupant 28 in a vehicle, the airbag device comprising: an inflator 26 configured to generate gas; 5an airbag 14 that is folded and housed, the airbag being configured to be inflated and deployed by the gas generated by the inflator; and a holding member 16 including an attachment portion (16B, 16D) to which the inflator is attached, and holding the folded airbag capable of being inflated and deployed from an occupant side opposite the attachment portion, the holding member including an inhibiting portion 16A that 10covers a part of the folded airbag from the occupant side, the inhibiting portion being configured to partially inhibit initial inflation and deployment of the airbag, wherein the inhibiting portion has a first region (e.g., at 16H) and a second region (e.g., at 16F) where inhibiting forces that inhibit the initial inflation and deployment are different from each other (paragraph 0094). 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2016/0159311 A1). Yamada discloses an airbag device 10 configured to be disposed in front of an occupant PM in a vehicle V, the airbag device comprising: an inflator (30, 30A) configured to generate gas; 5an airbag 11 that is folded and housed, the airbag being configured to be inflated and deployed by the gas generated by the inflator; and a holding member 45 including an attachment portion (51, 52, 53, 54) to which the inflator is attached, and holding the folded airbag capable of being inflated and deployed from an occupant side opposite the attachment portion, the holding member including an inhibiting portion 46 that 10covers a part of the folded .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2016/0159311 A1), hereinafter Yamada ‘311, in view of Yamada et al. (US 2019/0283702 A1), hereinafter Yamada ‘702. Yamada ‘311 teaches the limitations of claim 1, as explained above. The airbag in Yamada ‘311 includes a protruding portion 20 that protrudes toward a vehicle rear side when the airbag is inflated and deployed, wherein the protruding portion is covered with the first region. Yamada ‘311 does not teach a second protruding portion. Yamada ‘702 teaches an airbag that includes two protruding portions that protrude toward a vehicle rear side when the airbag is inflated and deployed, wherein one 29 of the protruding portions is inflated larger than the other 32 of the protruding portions. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as taught by Yamada ‘311 with another, smaller protruding portion, as taught by Yamada ‘702, in order to provide a right oblique-collision arresting plane 39 to arrest/cushion rightward movement of the occupant’s head in an “oblique collision or offset collision” (paragraph 0063). Such a combination of Yamada ‘311 and Yamada ‘702 would result in an invention as recited in claim 5.
Allowable Subject Matter
Claim 6 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614